Dismissed and Memorandum Opinion filed April 15, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00274-CR

                DEANDRE MARQUIS GRAY, JR., Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 67875

               MEMORANDUM                        OPINION
      Appellant entered a guilty plea to murder. In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant on June
13, 2013, to confinement for forty years in the Institutional Division of the Texas
Department of Criminal Justice. No motion for new trial was filed. Appellant’s pro
se notice of appeal was not filed until February 14, 2014. We dismiss the appeal.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). Appellant’s notice of appeal was not filed timely. A notice of
appeal which complies with the requirements of Texas Rule of Appellate
Procedure 26 is essential to vest the court of appeals with jurisdiction. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely
perfected, a court of appeals does not obtain jurisdiction to address the merits of
the appeal and it can take no action other than to dismiss the appeal. Id.

      Furthermore, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the
defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s
certification is included in the record on appeal. See Tex. R. App. P. 25.2(d). The
record supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2